Citation Nr: 0006586	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  93-23 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for the residuals of a 
left ankle injury, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from March 1959 to March 
1964.

This appeal arose from an April 1992 rating decision of the 
Newark, New Jersey, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to an 
increased evaluation for the service-connected left ankle 
injury residuals.  This decision was confirmed and continued 
by rating actions issued in October and December 1992.  The 
veteran testified at a personal hearing in March 1993; the 
hearing officer issued a decision in April 1993 which 
continued the denial of the benefit sought.  A hearing was 
held before a member of the Board of Veterans' Appeals 
(Board) sitting in Washington, D.C. in March 1994.  In August 
1995, this case was remanded for additional development.  In 
December 1996, the veteran and his representative were 
informed through a supplemental statement of the case of the 
continued denial of his claim.  In February 1998, this case 
was again remanded for evidentiary development.  He and his 
representative were informed through a June 1999 supplemental 
statement of the case of the continued denial of the benefit 
requested.

The record does show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
has recently held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board agrees that there was no basis 
for action on the question of the assignment of an 
extraschedular rating.

The veteran's representative, in the February 2000 Informal 
Hearing Presentation, appears to be raising a claim of 
entitlement to an earlier effective date for the award of a 
20 percent disability evaluation for the left ankle fracture 
residuals.  As this issue is not inextricably intertwined 
with the issue on appeal, and has not been properly prepared 
for appellate review at this time, it is hereby referred to 
the RO for appropriate action.


FINDING OF FACT

The veteran's left ankle injury residuals are manifested by 
subjective complaints of pain in the left ankle, with a 
feeling of weakness in the left lower extremity, with 
objective evidence of some limitation of plantar flexion; 
normal inversion and eversion; pain to palpation over the 
medial and lateral aspects; a normal gait; x-ray evidence of 
an old trauma; and no evidence of incoordination, excess 
fatigability, pain on motion, lack of endurance or weakness.


CONCLUSION OF LAW

The criteria for an increased evaluation for the service-
connected left ankle injury residuals have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, Codes 
5003, 5010, 5270, 5271 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of joint under the 
provisions of 38 C.F.R. § 4.45 (1999).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints. Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability. It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations. The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (1999).

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran has been service-connected for the residuals of a 
left ankle injury since September 1982.  The service medical 
records had indicated that he had twisted the left ankle on 
February 17, 1963 while running.  He was casted in service 
and swelling of the ankle was still noted in April 1963.  A 
VA examination conducted in November 1977 included an x-ray 
which found evidence of an old fracture of the tip of the 
medial malleolus.  The August 1982 VA examination had 
revealed slight swelling of the left ankle, as well as some 
tenderness over the medial aspect.  Range of motion was 
normal.  

A VA examination was conducted in June 1992.  He ambulated 
very gingerly with an alternating gait and the use of aids.  
He was unable to walk on his heels or toes or do a deep knee 
bend.  The range of motion was for all practical purposes 0 
degrees.  The clinical impression was of degenerative joint 
disease (DJD) secondary to strain.

The veteran testified at a personal hearing at the RO in 
March 1993.  He stated that his ankle was painful and numb.  
A June 1993 private x-ray revealed no fracture.  There was 
soft tissue swelling around the lateral medial malleolus.  

The veteran then testified before a member of the Board in 
March 1994.  He indicated that, at the time of the original 
injury, the swelling of the ankle had been quite severe.  He 
complained of dryness of the skin, pain and stiffness.  He 
reported that he could only walk for short periods of time 
and needed either crutches or a wheelchair.  

A VA examination of the veteran was performed in July 1996.  
He stated that the ankle bothered him some of the time.  He 
indicated that he would take pain medication once or twice a 
week.  An x-ray from June 11, 1996 showed some mild DJD in 
the left ankle.  The objective examination found no swelling, 
warmth, tenderness or crepitance.  Flexion was to 30 degrees; 
inversion was to 15 degrees; and eversion was to 10 degrees.  
The diagnosis was status post sprain of the left ankle in 
service, now with mild DJD by x-ray.  Pain several times per 
week was noted.

In October 1996, an addendum was made to the above VA 
examination.  This noted complaints of limitation of motion.  
There was no evidence of neurological deficits.

The veteran was re-examined by VA in October 1998.  He stated 
that he did not recall actually breaking the ankle at the 
time of the original injury; he only recalled twisting it.  
Since then, he indicated that he has developed trouble 
walking, which has required the use of a cane.  He reported 
that he had pain in the ankle and that his entire left lower 
extremity felt weak.  He also claimed that his limbs 
"fatigued" easily.  The objective examination noted that 
dorsiflexion was to 20 degrees and plantar flexion was to 30 
degrees (the nonservice-connected right ankle displayed 20 
degrees of dorsiflexion and 35 degrees of plantar flexion).  
There was pain to palpation over the medial and lateral 
aspects of the ankle which progressed into the distal tibia.  
No overt edema was present.  There was no evidence of 
incoordination, excessive fatigability, problems on 
repetitive use, lack of endurance or weakness.  There was no 
increased heat or swelling.  Inversion and eversion of the 
subtalar joints was normal.  His gait was noted to be normal.  
An x-ray reportedly showed old trauma to the left ankle.  The 
diagnosis was degenerative arthritis of the left ankle.

According to the applicable criteria, arthritis due to 
trauma, substantiated by x-ray findings, is rated as 
degenerative arthritis.  38 C.F.R. Part 4, Code 5010 (1999).  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, Code 5003 
(1999).

Marked limitation of motion of either ankle warrants a 20 
percent evaluation.  38 C.F.R. Part 4, Code 5271 (1999).  A 
30 percent evaluation requires ankylosis of the ankle if the 
ankle is fixed in plantar flexion at an angle between 30 and 
40 degrees or in dorsiflexion at an angle between 0 and 10 
degrees.  38 C.F.R. Part 4, Code 5270 (1999).

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 20 percent for the service-
connected left ankle injury residuals is not warranted.  The 
objective evidence of record shows that the veteran currently 
has 20 degrees of dorsiflexion and 30 degrees of plantar 
flexion.  There is no evidence that the ankle joint is 
ankylosed, with fixation in plantar flexion at an angle 
between 30 and 40 degrees or with fixation of dorsiflexion at 
an angle between 0 and 10 degrees.  Therefore, entitlement to 
a 30 percent evaluation pursuant to 38 C.F.R. Part 4, Code 
5270 (1999) has not been established.  Moreover, there is no 
objective evidence, despite the veteran's complaints of 
weakness and fatigability of the left lower extremity, of 
incoordination, excessive fatigability, problems on 
repetitive use, lack of endurance or weakness.  Furthermore, 
while there was evidence of pain on palpation on the medial 
and lateral aspects of the left ankle, there was no pain on 
motion mentioned by the examiner.  Therefore, it is 
determined that there is no objective evidence that would 
justify the assignment of an evaluation in excess of 20 
percent for the veteran's current level of objective 
disability.

In the February 17, 2000 Informal Hearing Presentation, the 
veteran's representative had requested that a separate 
evaluation be assigned to the veteran's DJD of the left 
ankle.  There are occasions when a veteran could be entitled 
to a separate evaluation for degenerative changes.  See 
VAOPGCPREC 9-98 (August 14, 1998); 38 C.F.R. §§ 4.40, 4.45, 
4.59 (1999).  In order to make this determination, there must 
be evidence concerning range of motion, as well as evidence 
of pain on motion.  Firstly, there is no objective evidence 
of pain on motion.  Furthermore, there appears to be no 
distinct pathology that is not related to the DJD; that is, 
his symptoms, to include his subjective complaints of pain, 
are all related to the DJD of the left ankle.  To rate him 
separately would violate the prohibition against pyramiding.  
See 38 C.F.R. § 4.14 (1999) (which states that, generally, 
the evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Dyspnea, tachycardia, 
nervousness, fatigability, etc., may result from many causes; 
some may be service connected, others, not.  Both the use of 
manifestations not resulting from service connected disease 
or injury in establishing the service connected evaluation 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided).

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected left ankle injury 
residuals.


ORDER

An increased evaluation for the service-connected left ankle 
injury residuals is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

